DETAILED ACTION
The instant application having application No 17245434 filed on 04/30/2021 is presented for examination by the examiner.

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R 1.63.

Examiner Notice
Claim 21 would be allowable if (i) claims 23 or 25 or 26 or 27 or 36 are incorporated into the independent claim 21, (ii) resolve double patenting rejection.

Claim Objections
Claims 4, 7 23, 26 are objected to because of the following informalities: “SCG, MCGlegMAC, PDCP, MCGlegRLC, RRC, MAC, RLC” on Claims 4, 7, 23, and 26 should be written in its expanded form.

Examiner Notice
The claim21 has the conditional limitation “whether to perform an SCG and/or MCG leg MAC reset and “whether to perform SCG and/or MCG leg RLC re-establishment” and “whether to perform PDCP recovery”, please clarify the conditional language features from the limitations of the claims, See MPEP 2111.04.II provides guidance for contingent limitations.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21-36 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21-36 of Patent Application No. 16499176 (hereafter Patent Application).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims are based on perform PDCP re- establishment, an indication of whether to perform PDCP recovery and vice versa.
For claim 21, Patent Application disclose a method of conducting reconfiguration in a cellular communications network, the method comprising the steps of at a network component, initiating reconfiguration between a base station and a mobile device; transmitting a signal from the network component to the mobile device; wherein the signal includes information defining the reconfiguration and also defining additional instructions in conjunction with that reconfiguration; wherein the additional instructions comprise an indication of whether to perform an SCG and/or MCG leg MAC reset, an indication of whether to perform SCG and/or MCG leg RLC re-establishment, an indication of whether to perform PDCP re- establishment, an indication of whether to perform PDCP recovery(See claim 21).
For claim 22, Patent Application disclose the signal is an RRC message(See claim 22).
For claim 23, Patent Application disclose the RRC message comprises additional instructions applicable to layers which are not the RRC layer(See claim 23).
For claim 24, Patent Application disclose the signal comprises messages transmitted via layers to which the information in the relevant message applies (See claim 21).
For claim 25, Patent Application disclose wherein at least one of the messages is transmitted via the PDCP layer and contains additional instructions to be implemented at the mobile device at the PDCP layer (See claim 21).
For claim 26, Patent Application disclose at least one of the messages is
transmitted via the MAC layer and contains additional instructions to be implemented at the mobile device at the MAC layer (See claim 21).
For claim 27, Patent Application disclose wherein at last one of the messages is transmitted via the RLC layer and additional instructions to be implemented at the mobile device at the RLC layer (See claim 21).
For claim 28, Patent Application disclose wherein the additional instructions comprise an indication not to perform an SCG and/or MCG leg MAC reset (See claim 28).
For claim 29, Patent Application disclose wherein the additional instructions comprise an indication not to perform SCG and/or MCG leg RLC re-establishment (See claim 29).
For claim 30, Patent Application disclose wherein the additional instructions comprise an indication to perform SCG and/or MCG leg RLC release (See claim 30).
For claim 31, Patent Application disclose wherein the additional instructions comprise an indication not to perform SCG and/or MCG leg RLC release (See claim 31).
For claim 32, Patent Application disclose wherein the additional instructions comprise an indication not to perform PDCP re-establishment (See claim 32).
For claim 33, Patent Application disclose wherein the additional instructions comprise an indication not to perform PDCP recovery (See claim 33).
For claim 34, Patent Application disclose wherein a PDCP security key update initiates MAC reset, RLC re-establishment, and PDCP re-establishment (See claim 34).
For claim 35, Patent Application disclose the cellular communications network configured to implement the method of claim 21(See claim 35).
For claim 36, Patent Application disclose the step of receiving the signal at a mobile device and implementing the requested reconfiguration and the additional instructions at the mobile device (See claim 36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-22, 24, 28-35 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 20180324641, Nov.  8, 2018) in view of Zhang et al. (US 20180302834, Oct. 18, 2018).
1-20. (Cancelled).
Regarding Claim 21, Tsai discloses wherein the additional instructions comprise an indication of whether to perform an SCG and/or MCG leg MAC reset (page 17, par (0530), line 1-2, reset SCG MAC, if configured), an indication of whether to perform SCG and/or MCG leg RLC re-establishment(page 17, par(0532), line 1-2, re-establish the PDCP entity and the SCG RLC entity or entities), an indication of whether to perform PDCP re- establishment(page 17, par(0535), line 1-2, re-establish the PDCP entity and the MCG RLC entity or entities), an indication to perform PDCP recovery(page 17, par(0533), line 1-2, perform PDCP data recovery and re-establish the SCG RLC entity), an indication of whether to perform PDCP recovery(page 17, par(0533), line 1-2, perform PDCP data recovery and re-establish the SCG RLC entity).
Tsai discloses all aspects of the claimed invention, except conducting reconfiguration in a cellular communications network, the method comprising the steps of at a network component, initiating reconfiguration between a base station and a mobile device; transmitting a signal from the network component to the mobile device; wherein the signal includes information defining the reconfiguration and also defining additional instructions in conjunction with that reconfiguration.
Zhang is the same field of invention teaches conducting reconfiguration in a cellular communications network, the method comprising the steps of at a network component, initiating reconfiguration between a base station and a mobile device(page 4, par(0029), line 10-15, the UE first measuring signal and/or channel qualities and transmitting the qualities to the serving eNB); transmitting a signal from the network component to the mobile device(page 4, par(0029), line 10-15, the UE first measuring signal and/or channel qualities and transmitting the qualities to the serving eNB); wherein the signal includes information defining the reconfiguration and also defining additional instructions in conjunction with that reconfiguration(page 4, par(0029), line 10-15, the UE first measuring signal and/or channel qualities and
transmitting the qualities to the serving eNB, the qualities measured include, signal-to-noise ratio measurements (SINR), signal-to-interference ratio measurements (SIR), error rate, etc ., the eNB then determine whether to perform the handover based on a comparison between the qualities and send allocation (defining additional instructions) and reconfiguration information to the UE (conjunction with that reconfiguration)).
Tsai and Zhang are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the signal includes information defining the reconfiguration and also defining additional instructions in conjunction with that reconfiguration the teaching of Tsai to include the UE first measuring signal and/or channel qualities and transmitting the qualities to the serving eNB the teaching of Zhang because it is providing feedback to the eNB but user data is not being actively communicated between the UE and eNB.
Regarding Claim 22, Tsai discloses the signal is an RRC message (page 5, par (0086), line 1-2, the serving MgNB sends a Radio Resource Control (RRC) connection Reconfiguration message to active the PD mode).
Regarding Claim 24, Tsai discloses the signal comprises messages transmitted via layers to which the information in the relevant message applies (page 5, par (0086), line 1-5, Once the UE sends the RRC Reconfiguration Complete message, the packet duplication mode is activated, the UE receive multiple DL assignment messages and multiple UL grants for the same packet).
Regarding Claim 28, Tsai discloses the additional instructions comprise an indication not to perform an SCG and/or MCG leg MAC reset (page 17, par (0530), line 1-2, reset SCG MAC, if configured).
Regarding Claim 29, Tsai discloses the additional instructions comprise an indication not to perform SCG and/or MCG leg RLC re-establishment (page 17, par (0530), line 1-2, reset SCG MAC, if configured).
Regarding Claim 30, Tsai discloses the additional instructions comprise an indication to perform SCG and/or MCG leg RLC release (page 17, par (0528), line 1-2, if the received SCG-Configuration is set to release or includes the mobility Control info SCG (i.e. SCG release/change).
Regarding Claim 31, Tsai discloses the additional instructions comprise an indication not to perform SCG and/or MCG leg RLC release (page 17, par(0528), line 1-2, if the received SCG-Configuration is set to release or includes the mobility Control info SCG (i.e. SCG release/change).
Regarding Claim 32, Tsai discloses the additional instructions comprise an indication not to perform PDCP re-establishment (page 17, par (0515), line 1-5, the first PDCP SDU for which the successful delivery of the corresponding PDCP PDU has not been confirmed by lower layers, perform retransmission or transmission of all the PDCP SDUs already associated with PDCP SNs in ascending order of the COUNT values associated to the PDCP SDU prior to the PDCP re-establishment).

Regarding Claim 33, Tsai discloses the additional instructions comprise an indication not to perform PDCP recovery (page 17, par (0515), line 1-5, the first PDCP SDU for which the successful delivery of the corresponding PDCP PDU has not been confirmed by lower layers, perform retransmission or transmission of all the PDCP SDUs already associated with PDCP SNs in ascending order of the COUNT values associated to the PDCP SDU prior to the PDCP re-establishment).
Regarding Claim 34, Tsai discloses a PDCP security key update initiates MAC reset, RLC re-establishment, and PDCP re-establishment (page 21, par (0613), line 1-5, the RLC entity used for serving the logical channel for transmitting duplicate data may be indicated to trigger performing re-establishment procedure by the RRC layer, PDCP layer, MAC layer or physical layer).
Regarding Claim 35, Tsai discloses all aspects of the claimed invention, except the cellular communications network configured to implement the method of claim 21.
Zhang is the same field of invention teaches the cellular communications network configured to implement the method of claim 21 (page 2, par(0017), line 10-15, Each of the eNBs to transmit a reconfiguration message to each UE that is connected to that eNB).

Conclusion
The prior art made of record and not relied upon is considered pertinent
to applicant's disclosure are:
HONG et al. (US 20180220336, Aug. 2, 2018) teaches Method For Controlling Mobility of Terminal and Device Therefor.
Any inquiry concerning this communication or earlier communications
from the examiner should be directed to IQBAL ZAIDI whose telephone number
is 571-270-3943. The examiner can normally be reached on 7:30a.m to 5:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, NGO RICKY can be reached on 571-272-3139. The fax
phone number for the organization where this application or proceeding is
assigned is 571-273-8300.
Information regarding the status of an application may be obtained from
the Patent Application Information Retrieval (PAIR) system. Status information
for published applications may be obtained from either Private PAIR or Public
PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464